DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1 – 20 have been examined in this application. This communication is the first action on the merits.
The filing date of the above referenced application is July 26, 2019. Examination will be conducted in consideration of the priority date as being July 26, 2019. The Information Disclosure Statement filed on July 26, 2019 has been considered.
  
Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 
               matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 
               conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to an abstract idea, Methods of Organizing Human 
Claim 1 recites, in part a computing platform, comprising: receive, …, from a data analyst computing system, risk prioritization information associated with the data feed source information; process,…, the risk prioritization information to compute a weighted risk prioritization value; generate, …, based on the weighted risk prioritization value, at least one output command for at least one enterprise system;. The limitations covers concepts relating to Organizing Human Activity, specifically, mitigating risk. These limitations are directed to concepts of organizing human activity via the use of generic computer components. Hence, it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The judicial exception is not integrated into a practical application. In particular, the claim recite additional elements such as a computing platform,  at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: receive, via the communication interface, from one or more data feed source computer systems, data feed source information,…artificial intelligence data processing engine, using a dynamic analysis output module ,.. and transmit, via the communication interface, to the at least one enterprise system, the at least one output command generated for the at least one enterprise system, wherein transmitting the at least one output command generated for the at least one enterprise system to the at least one enterprise system causes the at least one 
Under Step 2B, the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. The claim as a whole is directed to computing a weighted risk priority number. With respect to the transmitting step, it is mere instructions to apply the exception and mere extra solution activity. In view of the specification, the claimed “at least one action associated with the data feed source information” includes “display the notification generated by the dynamic analysis output module…present a real-time dashboard generated by the dynamic analysis output module” [0005-0006], which constitutes merely transmitting a command to display the determined information to the enterprise system user. The determination that merely generating a command to display the determined data is mere instructions to apply and extra solution activity is supported by Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015), which found the use of software to tailor information and provide it to the user on a generic computer was mere instructions to apply. Therefore, presenting the risk priority number information on an output module is mere insignificant extra-solution activity, as supported by the MPEP 2106.05(g), See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-
Claims 2, 3, 5, and 7 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 2, 3, 5, and 7 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with computing a weighted risk priority number is not an inventive concept.
Claims 4 and 6 provide further details that the enterprise system generates a real-time heat map or a notification. However, these additional elements are mere extra solution activity as they are merely displaying the determined risk to the enterprise user.
Independent method Claim 8 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.” In this case, Claim 8 is substantially similar to method Claim 1.
 Claims 9-14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 9-14 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).
Independent method Claim 15 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.” In this case, Claim 15 is substantially similar to method Claim 1.
 Claims 16-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 16-20 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).
Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. Therefore, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anne (US 2014/0019194 A1) in view of Karuppusamy (US 2017/0262764 A1). Hereinafter referred to as Anne and Karuppusamy respectively. 
With respect to claim 1, Anne teaches at least one processor; 
a communication interface communicatively coupled to the at least one processor (Anne, [0034]Communications module 109 may include a microphone, keypad, touch screen, and/or stylus through which a user of computing device 101 may provide input, and may also include one or more of a speaker for providing audio output and a video display device for providing textual, audiovisual and/or graphical output.,[0008] further teaches and at least one processor coupled to the at least one memory and configured to perform, based on instructions stored in the at least one memory. The instructions might include the steps of: identifying a set of key risks using a first triangulation process with risk information for an identified risk;); 
and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to (Anne, [0009]): 
receive, via the communication interface, from one or more data feed source computer systems, data feed source information ([0008], [0034], [0035] For example, memory 115 may store software used by the computing device 101, such as an operating system 117, application programs 119, and an associated database 121. Alternatively, some or all of the computer executable instructions for computing device 101 may be embodied in hardware or firmware (not shown). Database 121 may provide centralized storage of risk information including attributes about identified risks, characteristics about different risk frameworks, and controls for reducing risk levels that may be received from different points in system 100, e.g., computers 141 and 151 or from communication devices, e.g., communication device 161.); 
receive, via the communication interface, from a data analyst computing system, risk prioritization information associated with the data feed source information (Anne, [0034], [0035], [0006] further teaches a computer-assisted method provides identification of predictive key risk indicators (KRIs) for organizations and/or firms through the application of specific statistical and quantitative methods that are well integrated with qualitative adjustment. The method may include the steps of: 1) identifying a set of key risks using a first triangulation process with risk information for an identified risk; 2) identifying risk indicators associated with the identified risks using a second triangulation process; 3) conducting, by a risk management computer system, quantitative and statistical analysis to identify a set of statistical associations and a set of predictive relationships of the risk indicators and the key risks through correlation testing and regression modeling; and 4) selecting a set of predictive key risk indicators from the set of statistical associations and the set of predictive relationships … during the selecting a set of predictive key risk indicators step, a prioritization scheme may be applied that includes the following four components: quantitative aspects, qualitative feedback, exposure to multiple business units, and historical loss exposure.); 
generate, using a dynamic analysis output module, based on the [weighted] risk prioritization value, at least one output command for at least one enterprise system (Anne, [0017] further teaches a risk management tool identifies organization/enterprise predictive key risk indicators through the application of specific statistical and quantitative methods that are well integrated with qualitative adjustment., [0087] further teaches As further illustrated in FIG. 3, at block 314, the seventh and final step may be an ongoing monitoring of KRI performance. This ongoing monitoring step 314 may be accomplished through back-testing, continuous adjustment, and dynamic calibration. The ongoing monitoring of KRI performance step may include on an annual basis validation, for example--other time period may be utilized without departing from this invention. The validation may include validating the relevance of the top risks identified., [0088] further teaches The sustainability may also ensure that the set of key risks are relevant to the firm or organization and that the key risk indicators represent the best set of monitoring metrics that are relevant to the risks being monitored. The burden of the sustainability may be minimum since the regression models may be reused., FIG. 9); 
and transmit, via the communication interface, to the at least one enterprise system, the at least one output command generated for the at least one enterprise system, wherein transmitting the at least one output command generated for the at least one enterprise system to the at least one enterprise system causes the at least one enterprise system to execute at least one action associated with the data feed source information (Anne, [0034], [0035], [0006], [0017], [0044] further teaches There may be many different outputs associated with aspects and embodiments of this invention, which may include, but are not limited to: identified organizational/enterprise predictive key risk indicators (KRIs) and regression models that help in loss forecasting (which is a by-product of the KRI identification process). Additionally, many outside agencies/organizations, such as regulators, have identified this invention as cutting-edge and industry leading.).
However, Anne does not teach
process, using an artificial intelligence data processing engine, the risk prioritization information to compute a weighted risk prioritization value;
Karuppasamy does teach
process, using an artificial intelligence data processing engine, the risk prioritization information to compute a weighted risk prioritization value (Karuppasamy, [0039] teaches Also the level of the risks may be decided based on the impact of the risks. FIG. 2 is an exemplary table 200 of risk levels according to some embodiments. Table 200 may include information on levels of risk 220 and associated risk impact 230. For example, table 200 may include a number of risk levels (see 210), and a percentage risk impact score or range corresponding to each risk level. The level of the risks may be defined in the configuration stage., [0056] further teaches System 100 may include an intelligent learning module 150. The intelligent learning module 150 may be running behind the entire system 100. It may use machine learning techniques for incremental learning. The output of the association rule engine 130, risk predictor 140, and intelligent learning module 150 may be provided via an output module 160 to other components outside the supply chain risk prediction system 100.);
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified computer system that provides methods and/or instructions for identifying predictive key risk indicators (KRIs) as taught above by Anne and implement a machine learning system for predicting and managing the risks in a supply chain network as taught by Karuppasamy to provide a machine learning prediction system for obtaining a supply chain identifiers for one or more supply chain contributors, one or more supply chain parameters including a supply chain type and an identification of a supply chain process flow (Karuppasamy, [0012]), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to analyze and manage risk data with the motivation to Identify relationship of the various risks within the supply chain  (Karuppasamy, [0010]).
With respect to claim 2, 9 and 16, Anne in view of Karuppusamy teaches the invention as stated in claim 1. Anne further teaches wherein receiving the data feed source information from the one or more data feed source computer systems comprises receiving financial data flow information from at least one financial data feed source computer system (Anne, [0023] teaches In identifying "predictive" KRIs, a diverse range of observed practice may occur in the industry. Specifically, in the financial industry, the Basel Framework, range of practice, regulatory expectations, and industry research may all be utilized.).
With respect to claim 3, 10, and 17, Anne in view of Karuppusamy teaches the invention as stated in claim 2. Anne further teaches wherein receiving the data feed source information from the one or more data feed source computer systems comprises receiving securities settlement information from at least one securities data feed source computer system (Anne, [0054] teaches the table 500 as illustrated in FIG. 5 may also include candidate metrics associated with each UOM 580. For example, for UOM 1, "Improper Business or Market Practices," the candidate metrics may include but not be limited to: non-standard trades, and customer complaints. In another example, for UOM 2, "Transaction Capture Execution and Maintenance," the candidate metrics may include but not be limited to: number of level 2 and 3 collateral disputes, office and operations breaks, number of securities fails to deliver (FTD) greater than 30 days, number of securities fails to receive (FTR) greater than 30 days, number of client valuation amendments, outstanding confirms greater than 30 days, severity 1 and 2 technology incidents.).
With respect to claim 4 and 11, Anne in view of Karuppusamy teaches the invention as stated in claim 1. Anne further teaches wherein generating the at least one output command for the at least one enterprise system comprises generating a real-time heat map providing detailed risk assessment (Anne, [0007] teaches the first triangulation process may include risk information for the identified risk that includes: historical losses, emerging risks, and qualitative judgment. A historical loss heat map may be utilized to identify and report historical losses in two dimensions (one by business unit and other by risk event type). The choice of historical time-frame may be five year or more or less. Additionally, the second triangulation process includes: obtaining monitoring metrics for each of the identified risks, using qualitative judgment to validate and narrow down the monitoring metrics that serve as candidate key risk indicators, and performing selective causal analysis and hypothesis testing., [0087] teaches in FIG. 3, at block 314, the seventh and final step may be an ongoing monitoring of KRI performance. This ongoing monitoring step 314 may be accomplished through back-testing, continuous adjustment, and dynamic calibration. The ongoing monitoring of KRI performance step may include on an annual basis validation, for example--other time period may be utilized without departing from this invention. The validation may include validating the relevance of the top risks identified., Note: Examiner reasonably interprets that an ongoing monitoring is a real-time monitoring.).
With respect to claim 6, 13, and 19, Anne in view of Karuppusamy teaches the invention as stated in claim 1.  However, Anne does not teach wherein generating the at least one output command for the at least one enterprise system comprises generating a second output command directing a second enterprise user computing device to present a notification generated by the dynamic analysis output module, wherein transmitting the at least one output command generated for the at least one enterprise system comprises transmitting the second output command to the second enterprise user computing device, and wherein transmitting the second output command to the second enterprise user computing device causes the second enterprise user computing device to display the notification generated by the dynamic analysis output module.
Karuppasamy does teach 
wherein generating the at least one output command for the at least one enterprise system comprises generating a second output command directing a second enterprise user computing device to present a notification generated by the dynamic analysis output module, wherein transmitting the at least one output command generated for the at least one enterprise system comprises transmitting the second output command to the second enterprise user computing device, and wherein transmitting the second output command to the second enterprise user computing device causes the second enterprise user computing device to display the notification generated by the dynamic analysis output module (Karuppasamy, [0056] teaches System 100 may include an intelligent learning module 150. The intelligent learning module 150 may be running behind the entire system 100. It may use machine learning techniques for incremental learning. The output of the association rule engine 130, risk predictor 140, and intelligent learning module 150 may be provided via an output module 160 to other components outside the supply chain risk prediction system 100., [0113] further teaches Based on the predictor model generated, model trainer 146 may alert the supply chain contributors if something goes (or is likely to shortly) go wrong in the supply chain. Also model trainer 146 may analyze the nature of risk and suggest the various risk levels that need to be looked and corrected, in order to proceed with the proper functioning of the supply chain. ).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified computer system that provides methods and/or instructions for identifying predictive key risk indicators (KRIs) as taught above by Anne and implement a machine learning system for predicting and managing the risks in a supply chain network as taught by Karuppasamy to provide the motivation as mentioned in claim 1.
Claims  5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anne  in view of Karuppusamy in further view of Leite (NPL: “Survey Data Analysis”)  . Hereinafter referred to as Anne, Karuppusamy, and Leite respectively.
With respect to claim 5, 12, and 18, Anne in view of Karuppusamy teaches the invention as stated in claim 4. Anne wherein processing the risk prioritization information includes assigning a weighted distribution and normalizing the weighted distribution (Leite, page 9, teaches Estimates of means, proportions and standard errors obtained using raw weights will be based on the population size, not the sample size. The means and proportion estimates will be correct,
but the test statistics will have too much power...Solution: Convert raw weights to normalized weights., page 12 further teaches Calculate the non-response adjusted weight: It is the product of the original weight and the weight for non-response.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a machine learning prediction system for obtain a supply chain identifiers for one or more supply chain contributors, one or more supply chain parameters including a supply chain type and an identification of a supply chain process flow as taught above by Anne in view of Karuppasamy and implement a method for Calculating the non-response adjusted weight of such parameters as taught by Leite to provide a  method for Calculating the weight for non-response parameters, which is the inverse of the subgroup response rates (Leite, page 12), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to analyze and manage data with a motivation to convert raw weights to normalized weights (Leite, page 9).
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anne in view of Karuppusamy in further view of Bajaj et al. (US 2020/0175630 A1). Hereinafter referred to as Anne, Karuppusamy, and Bajaj respectively.
With respect to claim 7, 14, and 20, Anne in view of Karuppusamy teaches the invention as stated in claim 1. However Anne in view of Karuppusamy does not teach wherein generating the at least one output command for the at least one enterprise system comprises generating a third output command directing an enterprise services platform to serve one or more dashboard pages, wherein transmitting the at least one output command generated for the at least one enterprise system comprises transmitting the third output command to the enterprise services platform, and wherein transmitting the third output command to the enterprise services platform causes the enterprise services platform to serve the one or more dashboard pages based on the data feed source information.
Bajaj does teach
wherein generating the at least one output command for the at least one enterprise system comprises generating a third output command directing an enterprise services platform to serve one or more dashboard pages, wherein transmitting the at least one output command generated for the at least one enterprise system comprises transmitting the third output command to the enterprise services platform, and wherein transmitting the third output command to the enterprise services platform causes the enterprise services platform to serve the one or more dashboard pages based on the data feed source information (Bajaj, [0141] teaches FIG. 27 illustrates an exemplary health check screen shot that may be configured as part of a supply chain analytics engine 1703. As shown in the main content pane of FIG. 27, the system may be configured to process and visualize various data points as a dashboard where, in this example, demand, inventory and risk attribute scoring are provided in a relative data format (29%, 33% and 3.3, respectively). Flexibility and opportunity processing and visualization is provided in the example as bar charts, indicating time/value determinations over a variety of predetermined time periods (<6 weeks, <8 weeks, <12 weeks, >12 weeks). Opportunity processing and visualization generates a bar chart indicating lead time, safety stock and MOQ valuations determined in the system. Sourcing options may also be provided to determine sourcing arrangements for the visualized output.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a machine learning prediction system for obtaining a supply chain identifiers for one or more supply chain contributors, one or more supply chain parameters including a supply chain type and an identification of a supply chain process flow as taught above by Anne in view of Karuppasamy and implement a related to processing SCM data to reduce cost, optimize data processing and networked communications, improving flexibility, and identifying and mitigating risk in a supply chain as taught by Bajaj to provide a supply chain dashboard and scorecard for SCM data (Bajaj, [0097]), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to analyze and manage supply chain risk data with the motivation to allow for business team analytics and review, where part ownership is assigned and used to provide one or more summary/detail reports issued at predetermined times  (Bajaj, [0097]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID ESTEBAN BERROA whose telephone number is (571)270-3487.  The examiner can normally be reached on Mon-Fri 10:30-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID ESTEBAN BERROA/Examiner, Art Unit 3697

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697